DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 recites “the ceramic particles are micron sized” which appears to be an error: the ceramic particles should be nano sized (see Spec., ¶¶ 37, 53 and claim 20, which depends on claim 19). For purposes of examination, this is presumed to be nano-sized for consistency. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the composition". There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends from claim 5 and is rejected for the same reason.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 recites “the alloy is a solid solution”. Alloys are defined as solid solutions. Claim 15 thus fails to further limit claim 12, from which it depends.
Claim 20 recites “the ceramic particles have an average particle size of 100-200 nm”. This fails to further limit claim 19, which requires the ceramic particles to be micron sized.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2002-256363).
Regarding claims 12-13 and 17, Yamada discloses a composite of an alloy with oxides dispersed therein (¶ 10-13). The oxides include zirconium and yttrium oxide (¶ 10). The composition of this alloy is as compared to that claimed:

Claim 12
Claim 13
Yamada
Co
30%-35%
30%-35%
Bal.
Cr
26%-31%
26%-31%
10%-35%
Re
0%-3.0%
0.1%-3.0%*
-
Al
0%-1.0%
0.1%-1.0%*
≤1%
C
0.01%-0.1%
0.01%-0.1%
≤3%
Ti
0-1.0%
0.1%-1.0%*
-
Nb
-
-

W
-
-
3%-25%
Ni
Bal. (≤ about 44%)
Bal. (≤ about 44%)
3%-25%

*at least one of
The composition of Yamada overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. While the composite of Yamada is not an additively manufactured component, this is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As the claimed invention does not appear to possess any physical features that sets it apart from the prior art product, it is considered to be obvious over Yamada.
Regarding claim 15, an alloy is inherently a solid solution.
Regarding claim 16, Yamada teaches the composite material comprises at least 5% ceramic particles (¶ 11). Accordingly, the metal component is 95%.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2002-256363), as applied to claim 12, further in view of Yada et al. (US 6,077,615).
Regarding claim 14, the limitations of claim 12 have been addressed above. The alloy composition of Yamada as compared to that of claim 14 appears below:

Claim 14
Yamada
Co
30%-35%
Bal.
Cr
26%-31%
10%-35%
Re
0.1%-3.0%*
-
Al
0.1%-1.0%*
≤1%
C
0.01%-0.1%
≤3%
Ti
0.1%-1.0%*
-
Nb
0.25%-1.5%
-
W
1.5%-4.5%
3%-25%
Ni
Bal. (≤ about 42.5%)
3%-25%

*at least one of
Yamada does not teach the claimed Nb amount. Yada teaches a Co-Cr-Ni alloy comprising 0.05%-0.5% Nb, which improves high temperature strength (col. 6, lines 40-46). It would have been obvious at the effective time of filing for the claimed invention for one for ordinary skill in the art to include Nb in the alloy of Yamada, as taught by Yada, in order to increase high temperature strength.
Claims 1-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Isomoto et al. (US 5,989,491).
Regarding claims 1-3, Isomoto discloses an alloy powder (col. 1, lines 62-67). Isomoto discloses the alloy may have the following composition, as compared to that claimed:

Claim 1
Claim 2
Claim 3
Isomoto (claim 13-14)
Co
30%-35%
30%-35%
30%-35%
Bal.
Cr
26%-31%
26%-31%
26%-31%
15%-30%
Re
0%-3.0%
0.1%-3.0%*
0.1%-3.0%*
-
Al
0%-1.0%
0.1%-1.0%*
0.1%-1.0%*
≤2%
C
0.01%-0.1%
0.01%-0.1%
0.01%-0.1%
≤0.1%
Ti
0-1.0%
0.1%-1.0%*
0.1%-1.0%*
≤2%
Nb
-
-
0.25%-1.5%
≤5%
W
-
-
1.5%-4.5%
≤3%
Ni
Bal. (≤ about 44%)
Bal. (≤ about 44%)
Bal. (≤ about 42.5%)
2%-30%

*at least one of
The composition of Isomoto overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Isomoto also teaches fine oxides of rare earths such as zirconium or yttrium present on the surface of the alloy powder (col. 2, lines 41-50).
Regarding claim 4, an alloy is inherently a solid solution. While Isomoto does not expressly teach the claimed freezing range, given the substantially similar composition, one of ordinary skill in the art would expect a similar freezing range absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 5-6, Isomoto discloses that the oxides are preferably included such that oxygen comprises 0.01%-0.5%, preferably 0.01%-0.1%, of the coated alloy and 0.05%-3.0%, preferably 0.05%-1.0%, of the rare earth metal (col. 3, lines 8-18). The oxides thereby constitute at most preferably 0.06%-1.1% of the coated alloy powder, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Isomoto does not teach the presence of other materials, thus, the metal portion makes the balance.
Regarding claims 7-8, Isomoto teaches the alloy powder has a diameter of less than 110 microns (col. 4, lines 17-20). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12-14, Isomoto discloses an alloy powder used to make an oxide dispersed alloy (col. 1, lines 62-67). Isomoto discloses the alloy may have the following composition, as compared to that claimed:

Claim 12
Claim 13
Claim 14
Isomoto (claim 13-14)
Co
30%-35%
30%-35%
30%-35%
Bal.
Cr
26%-31%
26%-31%
26%-31%
15%-30%
Re
0%-3.0%
0.1%-3.0%*
0.1%-3.0%*
-
Al
0%-1.0%
0.1%-1.0%*
0.1%-1.0%*
≤2%
C
0.01%-0.1%
0.01%-0.1%
0.01%-0.1%
≤0.1%
Ti
0-1.0%
0.1%-1.0%*
0.1%-1.0%*
≤2%
Nb
-
-
0.25%-1.5%
≤5%
W
-
-
1.5%-4.5%
≤3%
Ni
Bal. (≤ about 44%)
Bal. (≤ about 44%)
Bal. (≤ about 42.5%)
2%-30%

*at least one of
The composition of Isomoto overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Isomoto also teaches fine oxides of rare earths such as zirconium or yttrium dispersed throughout the alloy (col. 2, lines 41-50). While the alloy of Isomoto is not an additively manufactured component, this is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As the claimed invention does not appear to possess any physical features that sets it apart from the prior art product, it is considered to be obvious over Isomoto.
Regarding claim 15, an alloy is inherently a solid solution.
Regarding claims 16 and 18, Isomoto discloses that the oxides are preferably included such that oxygen comprises 0.01%-0.5%, preferably 0.01%-0.1%, of the coated alloy and 0.05%-3.0%, preferably 0.05%-1.0%, of the rare earth metal (col. 3, lines 8-18). The oxides thereby constitute at most preferably 0.06%-1.1% of the coated alloy powder, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Isomoto does not teach the presence of other materials, thus, the metal portion makes the balance.
Claims 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isomoto et al. (US 5,989,491), as applied to claims 7 and 18, further in view of Rangaswamy et al. (US 5,372,845).
Regarding claims 9-11, the limitations of claim 7 have been addressed above. Isomoto does not expressly disclose a ceramic particle size beyond stating that it is ‘fine’. Isomoto also teaches that its oxide-coated alloy powder is meant to improve upon the oxide-clad powder made by ball milling in the prior art by reducing processing times (col. 1, lines 41-49). Rangaswamy discloses oxide particle clad alloy powder made by ball milling (col. 4, line 62 – col. 5, line 10). The oxide particles have a size of 0.1-20 microns (col. 5, lines 5-8) and a thickness of less than 8 microns (col. 9, lines 60-62). Because Isomoto does not expressly teach an oxide particle size or oxide coating thickness, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to look to ball milled clad powder of the prior art Rangaswamy as a basis for oxide particle size and coating thickness. These ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 19-20, the limitations of claim 18 have been addressed above. Isomoto does not expressly disclose a ceramic particle size in the alloy beyond stating that it is ‘fine’. Based on the rationale already given above in Isomoto in view of Rangaswamy, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to look to ball milled clad powder of the prior art as a basis for oxide particle size in the oxide coated alloy powder of Isomoto. Absent objective evidence to the contrary, the oxide particle size of the coated alloy powder of 0.1-20 microns is expected to remain when forming an oxide-dispersed alloy, which overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I and 2112
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Storck (US 2018/0141120) discloses metal powders for additive manufacturing having a coating of oxide powders thereon. However, Storck does not teach or suggest the claimed oxides, or the claimed alloy composition for the metal powder. Harada (JP 2005-023387) discloses MCrAlX alloy powder having a composition similar to that claimed, with an oxide coating thereon. However, Harada does not teach or suggest the oxide coating is comprised of ceramic particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784